



COURT OF APPEAL FOR ONTARIO

CITATION: Hodder v. Lindhorst, 2016 ONCA 42

DATE: 20160115

DOCKET: C60068

Juriansz, Hourigan and Roberts JJ.A.

BETWEEN

J. Gardner Hodder and J. Gardner Hodder, A
    Professional Corporation

Applicants (Respondents)

and

Alvin Lindhorst

Respondent (Appellant)

Robert Maki, for the appellant

Brian A. Pickard, for the respondents

Heard and released orally: January 8, 2016

On appeal from the order of Justice Brian W. Abrams of
    the Superior Court of Justice, dated January 20, 2015.

ENDORSEMENT

[1]

This is an appeal from an order finding the appellant to be a vexatious
    litigant. On appeal, the appellant argues he was not accorded the right to be
    heard, in that the application judge denied him standing and ejected him from
    the courtroom, and that the application judge failed to make allowances for his
    debilitating medical illness. In his factum, he also argued that the
    application was brought in an inconvenient location that prevented him from
    having the benefit of representation. Finally, he points out that he has
    enjoyed some success in litigation.

[2]

We would not give effect to any of the appellants arguments. The
    application judge was entitled to refuse the appellants standing at the
    hearing because he had failed to comply with the earlier peremptory order of Tausendfreund
    J., that unless he filed an appearance and responding material by specified
    dates, he would not have standing at the hearing. The appellant also repeatedly
    disrupted the hearing and made abusive comments to the judge and the judge was
    entitled to have him escorted from the courtroom. We see no error in denying
    him standing and having him ejected from the courtroom. If anything, his
    behaviour at the hearing demonstrated his vexatious manner of conducting
    proceedings.

[3]

The appellants illness is not a relevant factor. His illness has not
    prevented him from being able to initiate and participate in a myriad of
    proceedings. There is no evidence it disabled him from responding to this
    application. Certainly, his illness does not entitle him to institute vexatious
    proceedings and obligate the court to tolerate his abusive behaviour towards
    other parties. In any event, the record shows he received a number of
    indulgences from the court, including by Tausendfreund J., whose eventual order
    he failed to comply with.

[4]

We do not accept that Belleville, where the application was returnable,
    was an inconvenient location to the appellant. He lives in Bancroft in the
    Belleville judicial district and he has repeatedly used the court in Belleville
    to bring meritless actions. The argument that the appellant was unrepresented
    because the hearing was in Belleville is unsupported by the evidence.

[5]

The minor and occasional success the appellant has enjoyed does not
    detract from his long history of instituting multiple and meritless proceedings
    and his vexatious manner of conducting them.

[6]

The appeal is dismissed. The respondents costs are fixed in the amount
    of $6,000 all inclusive. The appellant will have 120 days to pay the costs.

R.G.
    Juriansz J.A.

C.W.
    Hourigan J.A.

L.B.
    Roberts J.A.


